1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     KEVIN JAMES LISLE,                              Case No. 2:03-cv-01005-JCM-CWH
6        Petitioner,
                                                      ORDER
7             v.
8
      TIMOTHY FILSON, et al.,
9
         Respondents.
10

11

12           In this capital habeas corpus action, the respondents filed their answer on
13   November 15, 2018 (ECF No. 263). After a 61-day extension of time, the petitioner,
14   Kevin James Lisle, was due to file a reply to the answer by March 1, 2019. See Order
15   filed June 22, 2016 (ECF No. 191); Order entered December 21, 2018 (ECF No. 266).
16           On March 1, 2019, Lisle filed a motion for extension of time (ECF No. 267),
17   requesting a second extension of time for his reply, this one 49 days, to April 19, 2019.
18   Lisle’s counsel states that the extension of time is necessary because of his obligations
19   in other cases. The respondents do not oppose the motion for extension of time.
20           The Court finds that Lisle’s motion for extension of time is made in good faith and
21   not solely for the purpose of delay, and that there is good cause for the extension of
22   time requested.
23           IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
24   (ECF No. 267) is GRANTED. Petitioner will have until and including April 19, 2019, to
25   file his reply.
26

27

28
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order filed June 22, 2016 (ECF No. 191) will remain in

3    effect.

4
                     March___
               DATED THIS  7, 2019.
                              day of _____________________, 2019.
5

6

7                                                     JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
